Citation Nr: 0507556	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right wrist and right 
hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.C.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1984 and April 1986 to April 1988. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.

The issues of entitlement to higher initial disability 
evaluations for service connected crystal deposition disease 
(gout) of the bilateral ankles and legs, residuals of right 
knee strain, and status post lumbar foraminotomy and 
diskectomy, L4/5, are     addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of record that 
shows that the veteran is currently diagnosed with a right 
wrist and right hand disorder.


CONCLUSION OF LAW

A right wrist and right hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2001 rating decision, 
April 2002 Statement of the Case (SOC), and December 2004 
Supplemental Statement of the Case (SSOC), which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the denial.  The 
SOC and SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

Lastly, the Board notes that pursuant to its July 2003 
Remand, in correspondence dated in May 2004, the AMC advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
AMC advised the veteran of the information and evidence 
necessary to substantiate his claim. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in May 2004 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again in December 2004 and the SSOC was provided 
to the veteran.  Also, the Board notes that the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board acknowledges that the May 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claim.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  For the reasons discussed above, the Board also 
finds that the AMC complied with the Board's July 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
In regard to VA's duty to assist, the Board notes that 
service medical records which cover all the veteran's periods 
of service have been associated with the claims file.  A copy 
of relevant portions of the veteran's service personnel file 
has also been associated with the claims file.  Lastly, the 
Board notes that a travel board hearing was held before the 
undersigned Veterans Law Judge in June 2002.  The veteran has 
not made VA aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.         

The service medical records are absent any complaints of, 
treatment for, or findings of a right wrist and right hand 
disorder during service, but the veteran contends that he 
injured his right wrist and right hand at the same he injured 
his back, right knee, ankles, and legs, for which service 
connection has been established.  Regardless, 
the fact remains that there is no competent medical evidence 
of record that shows that the veteran is currently diagnosed 
with a right wrist and right hand disorder.  At the travel 
board hearing, the veteran testified that Dr. K.A.E. 
"withdrew fluid from the ankles and the wrist and looked 
under the microscope and said that [there is] crystal 
present."  The veteran has not submitted any treatment 
records from Dr. K.A.E., or any other physician or medical 
facility, that show that he is currently diagnosed with 
crystal deposition disease or gout of the right wrist and 
right hand.   

To the contrary, private treatment records from Dr. S.T.L. 
reflect that the veteran was seen in March 2000 for 
complaints of pain and swelling in the right hand present for 
approximately five days.  Dr. S.T.L. noted that in August 
1997, the veteran was suspected of having "gout of his feet 
and ankles," but the current physical examination and 
radiographic consultation report revealed only slight 
nonspecific soft tissue swelling and increased warmth to 
sensation in the right wrist.  Thereafter, treatment records 
fail to show that the veteran was followed for any disorder 
of the right wrist and right hand.

Private treatment records from Dr. S.T.L. included a December 
2003 record that noted that the veteran was seen by Dr. 
K.A.E. in May 2001 and at that time, aspiration of the right 
wrist confirmed gout.  As previously noted, no underlying 
medical records showing a diagnosis of gout of the right 
wrist have been associated with the claims file.  

Medical records from the emergency room of Winslow Memorial 
Hospital dated in January 2004, note that the veteran 
reported a history of gouty arthritis of the right wrist, but 
these records do not constitute competent medical evidence of 
a current disability of the right wrist and right hand.  A 
bare transcription of lay history provided by the veteran is 
not transformed into competent medical evidence of the 
existence of a current disability of the right wrist and 
right hand merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  It is also significant that the veteran's visit to 
the emergency room for complaints of pain in the right 
forearm and wrist was due to a right arm injury that 
reportedly occurred five days prior.  (Presumably, the 
veteran was involved in a motor vehicle accident at that 
time, according to the radiographic consultation report.)  
Again, treatment records fail to show that the veteran is 
being followed for any disorder of the right wrist and right 
hand.

While the veteran complains of pain of the right wrist and 
right hand, there is no medical evidence of record that an 
underlying disorder has been identified or diagnosed.  
Without a pathology to which the veteran's wrist/hand pain 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (providing that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  Accordingly, service connection for a right 
wrist and right hand disorder is not warranted on the basis 
of the current evidence of record.  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for a right wrist and right hand disorder 
is denied.


REMAND

On November 12, 2003, the Huntington, W.V. Regional Office 
received a statement from the veteran in which he expressed 
disagreement with the initial disability evaluations assigned 
to his service connected crystal deposition disease (gout) of 
the bilateral ankles and legs, residuals of right knee 
strain, and status post lumbar foraminotomy and diskectomy, 
L4/5, in the September 2003 RO rating decision.  It does not 
appear that this document was transferred to the Phoenix RO.  
As the Huntington RO made this rating decision, the veteran's 
written expression of disagreement complies with 38 U.S.C.A. 
§ 7105(b).  If a SOC has not been furnished to the veteran on 
these issues, then one should be provided to him.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where a notice of disagreement is filed with a claim 
and no SOC has been issued, the Board should remand, not 
refer, that issue to the RO to issue a SOC).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

If a SOC has not been furnished to the 
veteran, then one  should be provided to 
him with regard to the issues of (1) 
entitlement to a higher initial rating 
for crystal deposition disease (gout) of 
the bilateral ankles and legs, (2) 
entitlement to a higher initial rating 
for residuals of right knee strain, and 
(3) entitlement to a higher initial 
rating for status post lumbar 
foraminotomy and diskectomy, L4/5.  The 
veteran should be given notice of his 
appeal rights.  If the appeal is 
subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


